Citation Nr: 1738957	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  09-18 123	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio



THE ISSUE

Entitlement to service connection for bilateral hearing loss, to include secondary to service-connected tinnitus


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K.M. Walker, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from January 2000 to June 2001 and from November 2005 to August 2007.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veteran Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in October 2016.  A transcript of the hearing is of record.

The Board remanded the case in May 2017 for further development.  The case has since been returned to the Board for appellate review.

The Board also notes that the Veteran's appeal had originally included the issues of entitlement to service connection for ventral hernia repair with residual surgical scar and irritable bowel syndrome and to an increased evaluation for acid reflux.  However, the Veteran did not submit a substantive appeal for those issues following the issuance of a June 2016 statement of the case.  Therefore, those issues no longer remain in appellate status, and no further consideration is required.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

The Board remanded the case in May 2017, in pertinent part, to afford the Veteran a VA examination and to obtain a medical opinion in connection with his claim.  However, a screenshot from the VA Medical Center (VAMC) uploaded into VBMS in July 2017 indicates that the Veteran failed to report for the scheduled examination.  A supplemental statement of the case (SSOC) was also issued in July 2017 in which it was noted that the Veteran did not report for the requested VA examination.  Neither the Veteran nor his representative have challenged that finding or asserted that he was not properly notified, as they had previously done when he did not report for a November 2015 VA examination.

The Board notes that the "duty to assist is not always a one-way street," and that the Veteran has an obligation to actively participate, to include attending scheduled VA examinations.  He is expected to cooperate in the efforts to adjudicate the claim, and his failure to do so would subject him to the risk of an adverse adjudication based on an incomplete and underdeveloped record. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005).  Pursuant to 38 C.F.R. § 3.655, failure to appear for scheduled VA examinations may detrimentally affect the claim.

Nevertheless, the Board notes that the Veteran's representative submitted a brief in August 2017 in which she asserted that there is a relationship between his hearing loss and his service-connected tinnitus.  There is no medical opinion addressing this contention, and the Veteran has not been notified of the evidence necessary to substantiate the claim on a secondary basis.  Therefore, the Board finds that a remand is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send the Veteran a notice letter in connection with his claim for secondary service connection.   Specifically, the letter should notify the Veteran of the evidence necessary to substantiate the claim on both on a direct and secondary basis.

2.  The AOJ should request the Veteran provide the names and addresses of any and all health care providers who have provided treatment for bilateral hearing loss.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA medical records, to include any records dated since May 2017.

3.  After completing the foregoing development, the claims file should be sent a VA examiner for a medical opinion.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

The Veteran has contended that he developed bilateral hearing loss from exposure to excessive noise during his military service.  His awards and decorations include the Combat Action Badge.  

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

The examiner should state whether it is at least as likely as not that the Veteran's hearing loss is related to his military service, including any noise exposure and threshold shifts therein.  

The examiner should also opine as to whether it is at least as likely as not that the Veteran's hearing loss is either caused by or aggravated by his service-connected tinnitus.

In rendering this opinion, the examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure in service as opposed to some other cause.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

5.  When the development requested has been completed, the case should be readjudicated by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  This SSOC should set forth the provisions of 38 C.F.R. §3.310 (2016).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


